Order entered January 18, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00861-CR

                       CHRISTOPHER MICHAEL RUBIO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-33703-W

                                            ORDER
       Before the Court is appellant’s January 16, 2019 second motion for extension of time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

February 15, 2019. If appellant’s brief is not filed by February 15, 2019, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE